Citation Nr: 1325572	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  13-00 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for psychiatric disability and if so whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from April 1951 to April 1955.  The Veteran also had service with the Air National Guard, including a period of active duty for training (ACDUTRA) from January 5, 1976, to January 26, 1976.  
      
This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The reopened claim of entitlement to service connection for psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Tinnitus has not been present at any time during the pendency of this claim.  

2.  In a June 1976 rating decision, service connection for psychiatric disability was denied; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

3.  The evidence received after the appeal period includes evidence is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2012).

2.  New and material evidence has been received to reopen the claim for service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim of entitlement to service connectoin for tinnitus, the Veteran was provided all requied notice in a letter sent in February 2010, prior to the initial adjudication of the claim.

The duty to assist has also been met with regard to the tinnitus claim.  The Veteran's service treatment records from his active duty service have been obtained.  All pertinent VA and private medical records identified by the Veteran have been obtained to the extent possible.   

The Veteran has been afforded appropriate VA examinations in connection with the claim.  The reports of VA examinations conducted in October 2010 and September 2012 indicate the Veteran was examined in connection with his claim for service connection for tinnitus.  The examiners had access to and reviewed the evidence of record  The examiners determined that the Veteran did not have tinnitus based on the Veteran's self-reported symptomatology (or lack thereof).  The conclusions reached by the examiners were properly supported.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim of entitlement to service connection for tinnitus.  The Board is also unaware of any such evidence.

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required before the Board decides the claim to reopen.


Tinnitus  

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In January 2010, the Veteran submitted a claim of entitlement to service connection for tinnitus.  

The service treatment records are negative for evidence of tinnitus.  The post-service medical evidence is also negative for evidence of tinnitus.

An April 2010 VA clinical record notes that the Veteran denied having tinnitus.  

In response to his claim the Veteran was afforded VA examinations in October 2010 and September 2012.  At both examinations, the Veteran denied having tinnitus.  

The only evidence suggesting the presence of tinnitus during or subsequent to service is the June 2010 claim for service connection for the disorder.  This claim was signed by the Veteran but appears to have been completed by someone else.  In any event, tinnitus is listed on the form as a disability for which service connection was sought but the form does not indicate when the disability began or provide any other information pertaining to the tinnitus.  In fact, there is nothing in the medical records or the correspondence from the Veteran showing that the Veteran has alleged that he has experienced tinnitus during the period of the claim.  As noted above, during the examinations performed in response to the claim, he denied tinnitus.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, neither the medical evidence nor the Veteran's statements show that tinnitus has been present at any time during the pendency of the claim.  Therefore, the claim must be denied.

Psychiatric Disability

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

In September 1956, the Veteran submitted a claim of entitlement to service connection for a nervous problem.  In a January 1957 rating decision, the claim was denied.  The Veteran was informed of the decision but did not appeal.

In February 1976, the Veteran submitted another claim of entitlement to service connection for a nervous disorder.  In a June 1976 rating decision, the claim was denied.  The Veteran was informed of the denial of service connection via correspondence dated in the same month.  He did not appeal the decision or submit any pertinent evidence within the appeal period.

In January 2010, the Veteran submitted the current claim to reopen.

The service treatment records reveal that the Veteran was found to be without pertinent defects at the time of the April 1951 enlistment examination.  Clinical evaluation of the Veteran's psychiatric status was determined to be normal.  The Veteran was found to be without pertinent defects at the time of the April 1955 separation examination.  Clinical evaluation of the Veteran's psychiatric status was determined to be normal.  

The report of a December 1956 VA special neuropsychiatric examination resulted in a diagnosis of reactive depression without symptoms at the time of the examination.  It was noted that the Veteran had been seen on an out-patient basis by the examiner in August 1956.  At that time, the Veteran complained of being confused, emotionally upset and unable to sleep.  He showed reactive depression and was advised to go to the hospital.  He was hospitalized in September 1956.  At the time of the examination, the Veteran reported he had no particular complaints other than a nervous stomach which was not particularly disabling or distressing to the Veteran.  The summary was that, four months prior, the Veteran had an acute situational depressive reaction, was hospitalized and made a good recovery.  At the time of the examination, he showed no evidence of any activity of his neurosis.  

The Veteran was found to be without pertinent defects at the time of the August 1975 enlistment examination.  Clinical evaluation of the Veteran's psychiatric status was determined to be normal.  The Veteran completed a Report of Medical History in August 1975 wherein he denied having or ever having had depression or excessive worry as well as nervous trouble of any sort.  The Veteran also denied a family history of psychosis but another record indicates that he had an aunt who was hospitalized long term for a mental disorder.  

In January 1976, it was reported that the Veteran slashed his right and left arms because he wanted to be in the "house of the lord."  He informed the clinician that he was homesick.  He denied previous suicidal gestures.  He wanted to be admitted to the hospital.  The assessment was suicidal gesture secondary to homesickness.  Another clinical record includes the annotation that the Veteran wanted to be hospitalized because he believed that it would increase his chances of returning home.  Another record dated the same month indicates the Veteran was seen in the mental health clinic because he was experiencing situational depression and feelings of failure and low self-esteem.  A different record includes the annotation that the Veteran reported he was lonely for his family and had trouble with the course he was attending.  He reported he was no longer depressed, denied suicidal ideation and did not want to be hospitalized.  Another record includes a diagnosis of situational depressive reaction in an inadequate personality associated with separation from family and situational stresses associated with financial pressures, unemployment, and technical training.  The Veteran was transferred for treatment to a hospital near his home. 

In February 1976, the Veteran informed a clinician that he felt much guilt about his suicidal gesture as well as with his failures in life.  

A February 1976 military record reveals the Veteran was found to be on ACDUTRA status in January 1976 when he made the suicidal gesture.  It was noted the Veteran had depressive reaction.  

The RO denied service connection for a nervous condition in June 1976 noting that the condition diagnosed in January 1976 was considered a constitutional or developmental abnormality - situational depressive reaction in an inadequate personality.  

The evidence added to the record subsequent to the February 1976 rating decision consists of VA clinical records; statements from the Veteran, his brother and his son; the report of a VA examination; and a statement from a private physician.  

In March 2010, a private psychiatrist wrote that he had examined the Veteran.  He noted the Veteran's self-reported history including events which purportedly occurred during active duty.  The psychiatrist diagnosed recurrent major depression and anxiety disorder not otherwise specified.  He noted that the Veteran experienced at least two major depressive episodes including a history of a suicide attempt soon after he left military service and opined that the major depressive episodes as well as the Veteran's chronic anxiety symptoms were directly related to the stress and also some traumatic experiences the Veteran had during the time he fought in the Korean War.  The Board finds this evidence is new and material because it suggests that the Veteran has an acquired psychiatric disorder and that the disorder is related to service.  Accordingly, reopening of the claim is in order.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for psychiatric disability is granted.

Entitlement to service connection for tinnitus is denied.


REMAND

In support of the Veteran's claim, VA arranged to have the Veteran undergo a VA examination in January 2011.  The examiner determined that, at the time of the examination, the Veteran did not warrant any mental health diagnosis.  However, the examiner did not address whether a psychiatric disorder was present at any time during the pendency of the claim.  As noted above, the fact that a psychiatric disorder was not present for a portion of the period of the claim is not fatal to the claim.  See McClain v. Nicholson, at 321.  The Board notes that a January 2010 VA clinical record includes a finding that a depression screen was negative but in the same record a diagnosis of adjustment disorder with mixed features and an Axis II diagnosis of personality disorder, not otherwise specified were rendered.  Additionally, a March 2010 assessment from a private psychiatrist includes pertinent assessments of recurrent major depression as well as anxiety disorder not otherwise specified.  

Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  In addition, in view of a 
March 2010 VA record indicating that the Veteran reported that he was depressed because of his service-connected hearing loss, the VA examiner should specifically address whether any acquired psychiatric disorders present during the period of the claim were caused or aggravated by the Veteran's bilateral hearing loss.  

Finally, the Board notes that in a May 2013 statement, the Veteran's representative asserted that there are outstanding VA medical records pertinent to the Veteran's mental health claim.  Specifically, he stated that treatment records from the Jamaica Plain VA Medical Center from August 1956 have not been associated with the record.  The report of a December 1956 VA examination also indicates that the Veteran had been seen at least once in August 1956 for mental health issues.  Although it is unlikely that records pertaining to the Veteran's treatment in 1956 are available, while this case is in remand status further development to obtain those records and any other outstanding records pertinent to the claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the aforementioned records pertaining to his treatment at the Jamaica Plain VA Medical Center in 1956.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

Any indicated studies should be performed.

Based upon a review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder that has been present during the period of the claim (January 2010 to the present).

With respect to each such disorder the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or his period of active duty for training in January 1976.  With respect to any such disorder that the examiner believes is not related to the Veteran's active service or period of active duty for training in January 1976, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected bilateral hearing loss.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why. 

3.  If the Veteran fails to report to the scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provide a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


